Citation Nr: 0908702	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  01-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for left leg 
conditions.

2.  Entitlement to an evaluation in excess of 30 percent for 
vitiligo.

3.  Entitlement to an evaluation in excess of 10 percent for 
headaches and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and "L.W."



ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 
1980 and from July 1991 to October 1991.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from August 2000, September 2002, and December 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony at a July 2006 hearing before 
the undersigned.  A copy of the transcript is associated with 
the claims folder.

In November 2008, the Board addressed the claims cited above, 
granting one of the claims.  The veteran filed a timely 
appeal to the U.S. Court of Appeals for Veterans Claims 
(Court).  In July 2009, the General Counsel for the 
Department of Veterans Affairs (General Counsel) and the 
veteran's representative filed a motion to vacate the Board's 
decision.  The Court granted the motion that month, vacating 
and remanding the case to the Board.  The Board will address 
the Joint Motion in the context of this decision.    

It appears that the Veteran wishes to file an additional 
claim or claims.  The RO should take appropriate action, if 
it has not already done so. 


FINDINGS OF FACT

1.  The Veteran's left leg conditions did not have onset 
during active service and are not otherwise etiologically 
related to the appellant's active service.

2.  The Veteran's vitiligo does not have ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant; it does not 
affect exposed areas and does not require systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.

3.  The Veteran's headaches and dizziness do not result in 
prostrating attacks occurring on an average once a month over 
last several months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left leg 
conditions have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 4.71a, 
Diagnostic Code 5257 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
disabling for vitiligo have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.126, 4.118, Diagnostic Code 7806 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
disabling for headaches and dizziness have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1, 4.2, 
4.7, 4.10, 4.126, 4.124a Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The record is absent for any report of symptoms of or 
treatment for any leg conditions during service.  In a 
separation report of medical examination, dated October 1991, 
the Veteran had normal clinical evaluations of his feet and 
lower extremities.  In an associated report of medical 
history, the veteran indicated that he had not then have nor 
ever have foot trouble, lameness, broken bones, or bone, 
joint, or other deformities.  These reports tend to show that 
the appellant did not have leg conditions in active service, 
providing evidence against his claim as he fails to satisfy 
the second requirement for service connection.

In his July 2006 hearing, the Veteran testified that he fell 
from a truck in September or October 1991.  There are no 
reports of record indicating a leg injury as a result of this 
fall.

The Veteran underwent a VA examination in June 2004 where the 
examiner stated, "[a]s to whether this is service-connected, 
I cannot resolve this issue without resorting to mere 
speculation.  There are no service medical records I could 
find documenting this injury that [the Veteran] claims he 
has."  His medical opinion is therefore deemed non-evidence.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (holding that 
where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as "non-evidence") (citing Sklar v. Brown, 
5 Vet. App. 140, 145-46 (1993).

The Board has considered whether additional action is 
necessary to obtain a medical nexus opinion.  However, given 
that the examiner indicated that there is insufficient 
evidence of record to render an opinion, and given that no 
relevant evidence concerning the Veteran's alleged in-service 
injury has been added to the record since the June 2004 
examination, and service and post-service medical records 
provide evidence against this claim, indicating a problem 
that began after service, no further action by VA is 
indicated.  The Board addresses its duty to assist in this 
regard, in the duties to notify and assist section of this 
decision.

As to the Veteran's own contention, that his current leg 
conditions are related to his service, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Some quasi-medical questions do lend themselves to the 
opinions of laypersons.  For example, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder s not a determination "medical 
in nature" and is capable of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in 
Jandreau, the U.S. Court of Appeals for the Federal Circuit 
explained, in footnote 4, that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions.  Here, the Board finds that the Veteran's 
opinions as to whether his current leg conditions are related 
to service, is not competent evidence because current leg 
conditions as they relate to his active service is a medical 
question too complex to be the subject of the opinion of a 
layperson.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the veteran's claim against 
the evidence unfavorable to the veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  

Here, the in-service and post-service medical evidence, which 
are found to provide evidence against this claim, are more 
probative than the Veteran's assertions as to whether his 
current leg conditions are related to his service.  Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

Hence, the preponderance of the evidence of record is against 
a grant of service connection for leg conditions and the 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Vitiligo

Service connection for vitiligo was initially established by 
a rating decision dated in January 1992.  At the time that 
the Veteran filed his current claim for an increased rating, 
his vitiligo was rated at 30 percent disabling under the 
criteria found in 38 C.F.R. § 4.118, Diagnostic Code 7806.

Under Diagnostic Code 7806, as effective prior to August 30, 
2002, a 30 percent rating was warranted for eczema or 
dermatitis with exudation or itching constant, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118 
Diagnostic Code 7806 (2002).  A 50 percent rating was 
warranted for eczema or dermatitis with ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
August 30, 2002, dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.

The Veteran underwent a VA examination of his skin in 
February 2002.  The examiner noted that that the Veteran had 
extensive vitiligo in the penile area and tiny hypopigmented 
patches over the thighs.  However, the rest of the skin was 
clear and there was no ulceration, exfoliation, or crusting 
noted.  The examiner did not determine whether the Veteran's 
vitiligo was exceptionally repugnant.  

In June 2004, the Veteran was afforded another VA examination 
of his skin.  There, the examiner indicated that there were 
no urticaria, vasculitis, or erythema multiforme.  There was 
loss of pigmentation on the shaft of the penis and the glans 
penis.  However, no exposed areas were affected and thus, the 
vitiligo affected less than 1 percent of the entire body.

Under the Diagnostic Code as effective prior to August 30, 
2002, the Board finds that a rating higher than 30 percent is 
not warranted.  During the February 2002 examination, the 
Veteran had no ulceration, exfoliation, or crusting.  There 
were no indications of those symptoms on the June 2004 
examination report.

As to whether the Veteran's vitiligo is exceptionally 
repugnant, photographs were not associated with the claims 
file to make that lay determination.  A detailed description 
of the Veteran's vitiligo, however, were included in both the 
February 2002 and June 2004 examinations.  In that regard, 
the Board has considered the U.S. Court of Veterans Appeals 
holding in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
that neither the Board is not free to supplement the record 
with its own medical opinion but rather must obtain a medical 
opinion or cite to treatise evidence of record.

In short, when it comes to matters requiring medical 
expertise, neither the Board nor the lay Veteran is competent 
to provide a medical opinion.

Examples of when such expertise is required include whether a 
veteran's death from blood poisoning and abscesses was caused 
by shrapnel wounds incurred during service three decades 
earlier, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); the 
validity of a method of audiological testing, Martinak v. 
Nicholson, 21 Vet. App. 447, 454 (2007); and a diagnosis of 
rheumatic fever, Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007).

Examples of those instances that do not require medical 
expertise include symptoms of hip pain during service, 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
diagnosis of varicose veins, Barr v. Nicholson, 21 Vet. App. 
303 (2007); and diagnosis of a dislocated shoulder, Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).

"Repugnancy", essentially refers to aesthetics and a 
comparison to the norm.  A determination from medical 
descriptions as to whether the Veteran's vitiligo is 
repugnant clearly falls in the line of examples of where a 
medical opinion is not required.  Detailed descriptions of 
the Veteran's vitiligo associated with the claims file are 
sufficiently clear to allow for this determination by the 
Board.

In the February 2002 examination, the examiner stated that 
the Veteran had vitiligo of the penile area but that there 
were no other patches of vitiligo noted.  Additionally, the 
examiner noted that the rest of the Veteran's skin was clear 
and there was no ulceration, exfoliation, or crusting.  It is 
apparent that the examiner had knowledge of the precise 
rating criteria under the "old" Diagnostic Code.  The 
examiner's descriptions did not paint of picture of a skin 
disability which is exceptionally repugnant.  Had the 
Veteran's vitiligo been exceptionally repugnant, the examiner 
would have so indicated, given his knowledge of the 
applicable rating criteria.

Further, during the June 2004 examination, the examiner 
indicated that no exposed areas were affected by the 
Veteran's vitiligo and that it affected less than 1 percent 
of the entire body.  Additionally, the examiner noted that 
there was no scarring or disfigurement, no acne or chloracne, 
no alopecia areata, and no hyperhidrosis.  Given that there 
is no disfigurement indicated, which goes to aesthetics and 
repugnancy, the Board finds that the Veteran's vitiligo is 
not exceptionally repugnant.

Under the Diagnostic Code in effect after August 30, 2002, 
the Veteran's vitiligo does not meet the criteria for a 60 
percent disability rating.  The examiner in the June 2004 
examination indicated that less than 1 percent of the entire 
body was affected by the Veteran's vitiligo.  The Veteran did 
not use corticosteroid or immunosuppressive drugs or any 
systemic medications.  This is evidence that weighs heavily 
against the Veteran's claim for an evaluation higher than 30 
percent disabling.

Upon review of the VA outpatient treatment reports of record, 
the Board finds that these reports do not add any further 
evidence which is relevant to the applicable rating criteria.

The Board does not find evidence that the Veteran's vitiligo 
should be increased for any other separate period based on 
the facts found during the entire appeal period.  The 
evidence of record, from the day the Veteran filed the claim 
to the present, supports the conclusion that the Veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.

Thus, all evidence of record shows that the Veteran's 
vitiligo is appropriately evaluated at a disability rating of 
30 percent.  The preponderance of the evidence of record is 
against assigning a rating higher than a 30 percent 
disability.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).




Headaches and dizziness

In determining the appropriate rating criteria for the 
Veteran's service-connected headaches and dizziness, the 
Board notes at the outset that there is no diagnostic code 
directly on point.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The disability in question is rated by analogy under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraines.  The 
Board has reviewed other diagnostic codes and finds this to 
be the most appropriate code.

Service connection for headaches and dizziness was initially 
established by a Board decision dated in July 2000.  At the 
time that the Veteran filed his current claim for an 
increased rating, his headaches and dizziness were rated at 
10 percent disabling under the criteria found in 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

38 C.F.R. § 4.124a, Diagnostic Code 8100 provides for a 50 
percent rating for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Important for this case, a 30 
percent rating is provided for migraine with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  Id.  A 10 percent rating is provided 
for migraine with characteristic prostrating attacks 
averaging one in 2 months over last several months.

The rating criteria do not define "prostrating;" nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack.).  By way of reference, the Board notes 
that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

In a VA examination for neurological disorders in December 
2000, the Veteran reported that his headaches have caused him 
to miss 20 to 30 days a year of work.  He indicated that his 
headaches and dizziness leave him weak and fatigued and 
becomes depressed "because he cannot do anything."  He also 
stated that the headaches are so bad that he loses his 
strength.  He denied nausea, vomiting, or blurred vision.  
The report is absent for reports of prostrating attacks.  
However, given that the Veteran has alleged that his 
headaches and dizziness have caused him to miss work 20 to 30 
days a year, the Board finds that the Veteran averaged 
prostrating attacks no more than once every 2 months.  Thus, 
a disability rating of 10 percent is appropriate.

The Veteran underwent another VA examination for neurological 
disorders in June 2004.  There, the Veteran reported no 
nausea.  The frequency of the Veteran's headaches was about 
every other day, sometimes with dizziness.  However, the 
Veteran rated the pain at 5 out of 10.  There is no mention 
of prostrating attacks associated with the headaches or 
dizziness.  Given the above definition and the pain rated by 
the Veteran, the Board finds that the Veteran's headaches and 
dizziness, occurring every other day, are not prostrating 
attacks.  In addition, the Veteran did not mention missing 
work due to his headaches or dizziness, nor did he mention 
exhaustion or helplessness.  A disability rating higher than 
10 percent is therefore, inappropriate.

In a statement by the Veteran's during a December 2000 VA 
examination, the Veteran alleged that he alleviates his 
headaches by sleeping, which has caused him to miss 20 to 30 
days of work per year due to his headaches.  At the time of 
the examination, the Veteran stated that he was a truck 
driver until he lost his job because of the headaches and 
dizziness.  This raises the issue of whether extraschedular 
consideration is warranted.  Thus, the Board will examine 
whether the Veteran's disability on appeal warrants referral 
for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from headaches and dizziness.  There are 
no manifestations of the Veteran's headaches and dizziness 
that have not been contemplated by the rating schedule and an 
adequate evaluation was assigned based on evidence showing 
the symptomatology and/or disability.  While his condition 
may have affected his employment, this is also contemplated 
by the rating schedule.  See 38 C.F.R. § 4.1.  In short, the 
veteran's disability picture is not different from other 
similarly situated veterans.  In the absence of evidence 
presenting exceptional circumstances, the claim is not 
referred for consideration of an extraschedular rating; the 
veteran's disability is appropriately rated under the 
schedular criteria.

It is important for the veteran to understand that the 
veteran has cited a problem which is the primary basis for 
the current evaluation of 10 percent.  Without taking into 
consideration the veteran's complaints, the current 
evaluation could not be justified. 

The Board does not find evidence that the Veteran's headaches 
and dizziness should be increased for any other separate 
period based on the facts found during the entire appeal 
period.  The evidence of record, from the day the Veteran 
filed the claim to the present, supports the conclusion that 
the Veteran is not entitled to additional increased 
compensation during any time within the appeal period.

All evidence of record shows that the Veteran's headaches and 
dizziness are appropriately evaluated at a disability rating 
of 10 percent.  The preponderance of the evidence of record 
is against assigning a rating higher than a 10 percent 
disability.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

As to the notice required by Dingess, the Board notes that 
the Veteran did not receive notice of disability ratings and 
effective dates with respect to his claim for service 
connection for left leg conditions prior to the initial RO 
decision.  Although the Veteran received this notice after 
the initial RO decision, the claim was not readjudicated by 
way of a supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

However, since this decision affirms the RO's denial of 
service connection for the left leg conditions, the Veteran 
is not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

The Board recognizes that the Veteran did not receive the 
precise notice addressed in Vazquez-Flores as to his claims 
for a higher evaluation for vitiligo and headaches and 
dizziness.  However, in a March 2006 notice letter, the 
Veteran was informed of the examples of evidence he could 
provide that may affect how the RO assigns disability 
ratings, including any statements discussing his disability 
symptoms from people who have witnessed how they have 
affected him.  This satisfies notice of how the Veteran's 
disability affected his daily life.  Although failure to 
generally inform the Veteran that his disability would be 
evaluated based on measurements, constituted error, not all 
notice errors require a remand for correction.  Rather, only 
errors prejudicial to the Veteran require correction.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In the instant case, the Board finds that the notice error 
did not affect the essential fairness of the adjudication 
because the Veteran has demonstrated actual knowledge of the 
relevant Diagnostic Code and criteria therein to be applied.  
In his substantive appeal, dated September 2004, the Veteran 
stated, "[t]he issue of vitiligo should be more than 10 
[percent] as I suffer with constant itching and scaling so 
this condition should be rated at least 30 [percent]."  

In addition, the Veteran has demonstrated actual knowledge of 
the applicable diagnostic code for his headaches and 
dizziness by stating:

The issue of headaches and dizziness 
which is continued rated at 10 
[percent].  I am in disagreement with 
this as I have these at least 2 or 3 
times a week therefore, I do meet the 
criteria for a 30 [percent] rating as 
your criteria for this rating is having 
them on an average of once a month over 
the last several months and I have them 
2 or 3 times a week.

To the extent that the veteran was not told of the specific 
measurements necessary for a higher disability rating, the 
veteran has clearly demonstrated actual knowledge of the 
specific measurements necessary for a higher disability 
rating for both his vitiligo and his headaches and dizziness.  
Hence, he could not have suffered prejudice from VA's failure 
to provide that information.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA outpatient treatment records, and private records 
from Flowers Hospital.  The Veteran was afforded appropriate 
VA examinations in February 1999, December 2000, February 
2001, February 2002, and June 2004.

That the June 2004 examiner has indicated that, based on the 
evidence of record, an opinion that the Veteran's leg 
condition is service-connected could not be rendered without 
resorting to speculation, does not render the examination and 
opinion inadequate.  In Roberts v. West, 13 Vet. App. 185 
(1999), the Court considered whether a physician's opinion of 
"[c]annot say whether related to frostbite or not" was 
inadequate where that opinion was in response to a Board 
remand requesting a medical opinion as to whether that 
appellant's arthritis was due to residuals of frostbite 
during service.  The Court stated that "[t]he fact that the 
medical opinion was inconclusive, regarding the relationship 
between the appellant's arthritis and residuals of frostbite, 
does not mean that the examination was inadequate."  Id. At 
189.

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court addressed a VA medical examination 
regarding a claim for an increased rating involving hearing 
loss; specifically, the issue of whether the statements of 
the examiner rendered the examination inadequate with regard 
to extraschedular consideration and the effect of the 
veteran's hearing loss disability on his occupational 
functioning and daily activities.  The Court stated "[n]or 
was he required to offer a speculative opinion based on 
information that the appellant had not provided."  Id at 
455.

This case is similar to Martinak and Roberts.  Here, the 
examiner reviewed the evidence of record and indicated that 
he could not provide a positive or negative opinion as to 
nexus without speculation.  Because the examiner reviewed all 
the evidence of record in rendering the decision, and 
provided a rationale for his statement, the opinion rendered 
is not inadequate.

Furthermore, seeking another opinion based on the same 
evidence of record is contrary to deciding the matter upon 
reliable evidence.  Given the examiner's statements, a 
medical opinion based on the same evidence of record, would 
be suspect.  In short, VA has fulfilled its duty to afford 
the Veteran a medical examination and to obtain an opinion.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


